DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 11/17/2020.  Claims 1-4, 7-12 are pending in the case.  Claims 1 and 12 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7, 9-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Abowd et al. (hereinafter Abowd, US 2014/0298260) in view of Berus (hereinafter Berus, US 2013/0111408).
In regards to independent claim 1, Abowd teaches a method of controlling a presentation of a graphical user interface (GUI), comprising:
identifying at least one usage pattern according to an analysis outputs of at least one sensor of a client device (Abowd teaches determining micro-interactions of a user such as unlocking a device using touchscreen or buttons, Abowd, [0030], [0035]);
identifying a plurality of suitable push graphical user interface (GUI) events during which the user is more likely to respond to a challenge presented to him according to the at least one usage pattern (Abowd teaches determining these micro-interactions to push questions to the user in order to turn the micro interaction into a survey answer, Abowd, [0035]) ; and
in each one of the plurality of suitable push GUI events:

Berus fails to teach the usage pattern is detected from output of an accelerometer or image sensor (Berus teaches using an accelerometer to wake a phone to a lock screen, Berus, [0057]). It would have been obvious to one of ordinary skill in the art, having the teachings of Abowd and Berus before him before the effective filing date of the claimed invention, to modify the gesture micro interactions taught by Abowd to include waking the phone on accelerometer data of Berus in order to obtain micro interactions detecting through accelerometer output. One would have been motivated to make such a combination because it enables the device to detect by inferring the user’s interactions versus the user explicitly inputting them .
In regards to dependent claim 3, Abowd in view of Berus teaches the method of claim 1, further comprising:
acquiring the user data from the input of the user using the GUI (Abowd teaches receiving a gesture to answer the question, Abowd, [0054]); and 
documenting the user data in association with the challenge GUI (Abowd teaches storing the answer to the question, Abowd, [0054]).
In regards to dependent claim 4, Abowd in view of Berus teaches the method of claim 1, wherein the at least one usage pattern is identified according to an analysis of the execution of the plurality of applications (Abowd teaches determining micro-interactions of a user such as unlocking a device or launching an application, Abowd, [0035]).
In regards to dependent claim 7, Abowd in view of Berus teaches the method of claim 1, wherein the GUI is a window presenting the question encouraging the input (Abowd, Fig. 2).
In regards to dependent claim 9,
In regards to dependent claim 10, Abowd in view of Berus teaches the method of claim 1, wherein the at least one usage pattern is identified according to an analysis of a usage of a touch screen (Touchscreen, Abowd, [0030]).
In regards to dependent claim 11, Abowd in view of Berus teaches the method of claim 1, wherein the at least one usage pattern is identified according to an analysis of the usage of type of the application (Abowd teaches app specific micro interactions, Abowd, [0036]).
Independent claim 12 is in the same context as claim 1; therefore it is rejected under similar rationale.

Claim 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abowd in view of Berus and Aquera-Arcas et al. (hereinafter Aquera, US 2012/0284297).
In regards to dependent claim 2, Abowd fails to explicitly teach wherein the input is a textual input. Aquera teaches wherein the input is a textual input (Aquera teaches using the lock screen interaction to perform a search query using text input, Aquera, [0046]). It would have been obvious to one of ordinary skill in the art, having the teachings of Abowd and Aquera before him before the effective filing date of the claimed invention, to modify the gesture micro interactions taught by Abowd to include the text input of Aquera in order to obtain textual micro interactions. One would have been 
In regards to dependent claim 8, Abowd fails to explicitly teach receiving a search query comprising at least one keyword matching to respective the user data from the user and retrieving a respective content in response to the search query. Aquera teaches receiving a search query comprising at least one keyword matching to respective the user data from the user and retrieving a respective content in response to the search query. It would have been obvious to one of ordinary skill in the art, having the teachings of Abowd and Aquera before him before the effective filing date of the claimed invention, to modify the gesture micro interactions taught by Abowd to include the search query of Aquera in order to obtain textual micro interactions to perform search queries. One would have been motivated to make such a combination because it enables a user to enter specific answers versus simply binary gestures.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abowd in view of Berus and Anderson et al. (hereinafter Anderson, US 2004/0093327).
In regards to dependent claim 6, Abowd fails to explicitly teach wherein the plurality of suitable push GUI events are timed spaced from one another by a period of at least one day. Anderson teaches wherein the plurality of suitable push GUI events are timed spaced from one another by a period of at least one day (Anderson teaches pushing advertisements only once per day, Anderson, [0151]). It would have been obvious to one of ordinary skill in the art, having the teachings of Abowd and Anderson before him before the effective filing date of the claimed invention, to modify the gesture micro interactions taught by Abowd to include the limit on questions per day of Anderson in order to obtain textual micro interactions that reduces the number of questions per day. One would have been .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304.  The examiner can normally be reached on Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.